No. 05-201

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2005 MT 286N


DOUGLAS J. STERRETT,

              Plaintiff and Appellant,

         v.

TILLEMAN MOTOR COMPANY,

              Defendant and Respondent.




APPEAL FROM:         The District Court of the Twelfth Judicial District,
                     In and For the County of Hill, Cause No. DV 2003-185,
                     Honorable David G. Rice, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     Robert J. Emmons, Attorney at Law, Great Falls, Montana

              For Respondent:

                     Todd A. Hammer, Hammer, Hewitt, Sandler & Jacobs, PLLC
                     Kalispell, Montana



                                                        Submitted on Briefs: October 25, 2005

                                                                Decided: November 15, 2005
Filed:


                     __________________________________________
                                        Clerk
Justice James C. Nelson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent. It shall be filed as a

public document with the Clerk of the Supreme Court and its case title, Supreme Court cause

number and disposition shall be included in this Court’s quarterly list of noncitable cases

published in the Pacific Reporter and Montana Reports.

¶2     Douglas J. Sterrett (Sterrett) appeals from the Order of the District Court of the

Twelfth Judicial District, Hill County, granting summary judgment to Tilleman Motor

Company (TMC) in Sterrett’s wrongful discharge action. We affirm. The sole issue on

appeal is whether the District Court properly granted summary judgment.

                  FACTUAL AND PROCEDURAL BACKGROUND

¶3     TMC is a new and used car dealer located in Havre. TMC hired Sterrett as a body

shop manager in January of 1994. On April 3, 2003, Neal Clayborn and his wife, Audrey

Herrig, purchased a used 2002 Buick Rendezvous from TMC for $21,948.00. They soon

discovered that the front doors did not open or shut properly. Sterrett attempted to remedy

the problem on several occasions, but his efforts were unsuccessful. On one of these

occasions, Sterrett encountered Herrig and told her that the Buick was “a piece of shit.”

Because of this comment, Clayborn and Herrig became concerned that the Buick could be a

“lemon.”

¶4     Experiencing ongoing problems with the Buick’s doors, Clayborn and Herrig

eventually took the vehicle back to TMC with the intention of rescinding the sale. After

                                              2
some discussion, however, they entered into a new contract with TMC whereby the purchase

price was reduced by approximately $4,750.

¶5     Mike Tilleman (Tilleman), the president of TMC, discharged Sterrett on April 16,

2003. In doing so, Tilleman signed a “Separation Report” which notes that Sterrett

denigrated the Buick in front of Herrig. Additionally, this document states:

       Doug Sterrett was previously, verbally warned with the same type of
       comments to a customer regarding the trunk latch on a Chevy Cavalier.
       These type of comments are not only costly to the dealership and it’s
       employees, but also harms our reputation with our customers, as well as not
       providing the customer care and service that we must give as a priority in our
       jobs. This type of poor judgment and offensive behavior is not acceptable
       from a manager at Tilleman Motor Company.

Finally, Tilleman indicated in the report that Sterrett was being discharged for willfully

neglecting TMC’s interests.

¶6     Sterrett filed a complaint in the District Court on November 19, 2003, alleging that

TMC had not discharged him for good cause. TMC moved for summary judgment, which

the District Court granted. Sterrett now appeals.

                                       DISCUSSION

¶7     We have determined that it is appropriate to decide this case with a memorandum

opinion pursuant to Section I, Paragraph 3(d) of our 1996 Internal Operating Rules, as

amended in 2003.

¶8     This Court reviews a district court’s grant or denial of summary judgment de novo.

Cole v. Valley Ice Garden, L.L.C., 2005 MT 115, ¶ 16, 327 Mont. 99, ¶ 16, 113 P.3d 275,

¶ 16. We use the same standards used by the trial court: first, whether issues of material fact

                                              3
exist and, if not, whether the moving party is entitled to judgment as a matter of law. Rule

56(c), M.R.Civ.P.; Cole, ¶ 16.

¶9     A discharge from employment is wrongful if it is not for good cause. Section

39-2-904(1)(b), MCA. “Good cause” is defined as “reasonable job-related grounds for

dismissal based on a failure to satisfactorily perform job duties, disruption of the employer’s

operation, or other legitimate business reason.” Section 39-2-903(5), MCA. A “legitimate

business reason” is a reason that is neither false, whimsical, arbitrary or capricious, and it

must have some logical relation to the needs of the business. Buck v. Billings Mont.

Chevrolet, Inc. (1991), 248 Mont. 276, 281-82, 811 P.2d 537, 540.

¶10    On appeal, Sterrett asserts that the District Court’s Order granting summary judgment

improperly states that Clayborn did not seek to return the Buick until after Sterrett made his

denigrating comment to Herrig. In fact, Sterrett asserts, Clayborn sought to return the vehicle

simply because the doors were not functioning properly. Pursuant to these assertions, Sterrett

contends that a jury should resolve the factual issue of Clayborn’s motivation for seeking to

return the vehicle. However, the legitimacy of TMC’s reasons for discharging Sterrett does

not depend on Clayborn’s motivation for seeking to return the vehicle.

¶11    We conclude that TMC’s reasons for discharging Sterrett, as stated in the Separation

Report, constitute legitimate business reasons. We further conclude that Sterrett has failed to

demonstrate the existence of any issue of material fact regarding these reasons. Thus, TMC

was entitled to judgment as a matter of law.

¶12    We hold that the District Court properly granted summary judgment.

                                               4
¶13   Affirmed.

                              /S/ JAMES C. NELSON


We Concur:

/S/ KARLA M. GRAY
/S/ PATRICIA O. COTTER
/S/ W. WILLIAM LEAPHART
/S/ BRIAN MORRIS




                          5